Appeal from a judgment of the Supreme Court, New York County (Beal, J.), rendered May 31, 1988, convicting defendant of criminal sale of a controlled substance in the first and third degrees and sentencing him, as a predicate felon, to concurrent indeterminate prison terms of 15 years to life and AVz to 9 years, respectively, is held in abeyance. The matter is remanded for a determination as to whether the courtroom was actually closed during a portion of the trial. This order does not mandate a formal hearing. Concur—Kupferman, J. P., Sullivan, Carro and Smith, JJ.